IN THE SUPREME COURT OF TEXAS

                                 No. 06-0414

   IN RE  TEAM ROCKET, L.P. AND MLF AIRFRAMES, INC. AND MARK L. FREDERICK

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary order, filed  May  24,  2006,  is
granted.   All proceedings in Cause No.  04-CV-139972,  styled  Leslie  Joan
Creekmore, individually and  as  representative  of  the  Estate  of  Thomas
Dwight Creekmore, Denise Creekmore Lesch, Kevin Creekmore, Mitch  Creekmore,
and Gary Creekmore v. Team Rocket, L.P., MLF Airframes, Inc.,  and  Mark  L.
Frederick, in the 240th District Court  of  Fort  Bend  County,  Texas,  are
stayed pending further order of this Court.

      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., June 28, 2006.

            Done at the City of Austin, this June 13, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk